Hill, J. (dissenting).
I dissent and favor a modification of the judgment on the ground that the trustee in bankruptcy had no title to the $8,725.51, as it was a trust fund in the hands of the Knapps before their bankruptcy. That the new liquidators should have taken such sum into consideration, together with the $14,343.51 which was in their own possession when they made the distribution among' stockholders, then offset against the amount allocated to the Knapps in bankruptcy the $8,725.51 in the possession of their trustee in bankruptcy.
Final judgment and interlocutory judgment affirmed, with costs.